Citation Nr: 0516642	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right shoulder 
disability (other than arthritis secondary to Agent Orange).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, and determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a right shoulder disorder.  These issues were remanded by the 
Board in December 2004, for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  By rating decision of February 1991, service connection 
for a right shoulder condition was denied.  The veteran was 
notified of the denial by letter dated in March 1991.  

2.  The veteran did not appeal the February 1991 rating 
decision within one year of the notice denying service 
connection for a right shoulder condition.  

3.  Evidence received since February 1991 is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

4.  The veteran did not serve in combat.  

5.  The record contains no credible supporting evidence of 
inservice stressors.  

6.  The veteran does not have PTSD associated with service.  



CONCLUSIONS OF LAW

1.  The RO's February 1991 rating decision denying service 
connection for a right shoulder condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right shoulder 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).  

3.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the veteran in 
June 2001 and February 2003, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  He was specifically requested to 
present information on his stressors for his PTSD claim, 
which he failed to provide.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did not occur here as the claims were 
made prior to the enactment of the VCAA.  Nevertheless, the 
veteran subsequently received content complying notice and 
correct process such that this flaw in the timing of the 
notice is harmless.  The veteran was also provided an 
opportunity to testify at a hearing, which he declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He was informed of other evidence that may help 
to substantiate his claim.  He has not identified any 
additional evidence pertinent to his claim not already of 
record, or attempted to be located.  Moreover, the veteran 
did not remember the names nor did he know the whereabouts of 
any of his comrades who could substantiate that any of his 
claimed stressors occurred.  There are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was examined in connection with his claim concerning 
PTSD.  

The veteran was not provided additional VA examination in 
connection with the claim to reopen. VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  Since 
no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

The Board finds that VA has satisfied its duties to inform 
and assist him.  


New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claims 
to reopen were filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

The RO denied service connection for a right shoulder 
condition in February 1991, on the basis that there was no 
evidence that the veteran suffered from a right shoulder 
condition in service or within one year of service discharge.  
The veteran was notified of the right shoulder condition 
denial in a March 1991 letter.  The letter provided the 
veteran with his procedural and appellate rights.  He did not 
appeal the decision within one year of notice of the denial.  

The Board has reviewed the evidence of record since the 
February 1991 denial.  That evidence, consisting mostly of VA 
outpatient treatment records, shows that the veteran has been 
treated on an regular basis for arthritis of the right 
shoulder.  However, none of the evidence shows that the 
veteran had a chronic right shoulder condition in service or 
that he had evidence of arthritis of the right shoulder 
within one year of service discharge.  Therefore, although 
these records are new, they are not material to whether any 
current disability of a right shoulder condition is due to 
the veteran's active duty service.  These records are not so 
significant that they must be considered to fairly decide the 
claim.  Therefore, the petition to reopen the claim for 
service connection for a right shoulder condition, is denied.  


Service Connection 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

The evidence of record does not show that the veteran was 
engaged in combat while serving in Vietnam.  The veteran 
claims, and his DD 214 shows, that he was an intelligence 
sergeant while in Vietnam.  

In support of the veteran's claim is evidence that he is 
treated by VA on an ongoing basis for PTSD.  He is involved 
in group therapy and is medicated for such.  He has indicated 
he experienced stressors of mortar and rocket fire, and of 
witnessing some of his comrades killed while stationed at a 
compound in Phu Loi.  None of the veteran's stressors, 
however, are verified.  

Although he reportedly witnessed 12 soldiers killed while in 
Phu Loi, he could remember none of their names, nor could he 
remember the dates or general time frame when this massacre 
occurred.  Additionally, when requested by letter of 
February 2003 and December 2004,  to provide further evidence 
of stressful events that could be corroborated, he did not 
respond to the letters.  Moreover, there is even now some 
question of whether PTSD is an appropriate diagnosis.  The 
most recent VA examination of record, performed in 
January 2005, fails to diagnosis PTSD.  The examiner 
indicated that the veteran does not have significant symptoms 
of PTSD that can be connected to a verified stressor to 
warrant a diagnosis of PTSD.  He diagnosed the veteran with 
an adjustment disorder with depressed mood.  

Under these circumstances, the evidence opposing the claim 
for PTSD far outweighs the evidence in support of the claim 
for PTSD.  Therefore, service connection for PTSD is not 
warranted.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
right shoulder disability is denied.  

Service connection for PTSD is denied.  


                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


